Mr. Justice Craig delivered the opinion of the Court: Section 19 of article 9 of the statute, as originally enacted, required the ordinance to specify the nature, character and locality of the improvement, and in City of Sterling v. Galt, 117 Ill. 20, it was held that an ordinance which referred to the specifications on file in the city clerk’s office, as showing the nature and character of the improvement, was not a compliance with the statute. Under this decision it is claimed that the ordinance itself must specify the nature and character of the improvement, and that a reference to the plan and profile, contained in section 2 of the ordinance, did not cure any defect in the ordinance in that regard. Had not the legislature changed the statute, the position of counsel would be unanswerable; but on June 17, 1887, the legislature amended section 19, and by the amendment provided: “Whenever such, local improvements are to be made by special assessment, the city council shall pass an ordinance to that effect, specifying the nature, character, locality and description of such improvement, either by setting forth the same in the ordinance itself, or by reference to maps, plats, plans, profiles or specifications on file in the office of the proper clerk, or both.” (Laws of 1887, p. 108.) Under this amendment we held in Pearce v. Village of Hyde Park, 126 Ill. 287, and other cases, that a reference to the plan and profile on file in the office of the village clerk was a compliance with the statute. But it is said, as section 4 of the ordinance provides that the improvement shall be made in accordance with an act to provide for the incorporation of cities and villages, approved the 10th day of April, 1872, the ordinance must conform to the act as originally passed, and not to the act as amended. This position is not tenable. By the amendment of 1887 section 19 of the original act is, in effect, stricken from that act, and the amendment of 1887 is inserted in the original act in lieu of the original section 19. No necessity existed for a clause in the ordinance declaring that the improvement would he made in accordance with article 9 as amended, as that was implied. The declaration that the improvement would be made in accordance with the act entitled “An act to provide for the incorporation of cities and villages,” approved the 10th day of April, 1872, was but a declaration that the improvement would be made according to the act as it existed when the ordinance passed. It will be observed that section 2 of the ordinance provides that “the bottom of said drain, at its junction with the pipe drain on Madison street, shall be laid eight (8) and 6/10 feet above the village datum, and the grade of such drain shall fall uniformly from that point 2/10) two-tenths of one (1) foot in every hundred feet of its length.” As the point indicated on Madison street was the outlet of the drain, if the grade from that point should fall as declared in the ordinance, the water in the drain would have to run up hill. This defect in the ordinance is urged against the judgment of confirmation. It is apparent from the other sections of the ordinance, and from the plan and profile of the improvement, that the use of the word “fall” in the ordinance was a clerical mistake, and that it was inserted by mistake for the word “rise. ” If the word “fall” is to be given its ordinary meaning in the construction of the ordinance, it is plain that such a construction would lead to an absurd consequence. When such will be the result, as was held in Perry County v. Jefferson County, 94 Ill. 215, there is sufficient authority to depart from the words of the statute. We think this case falls clearly within the rule indicated. As has been observed, section 2 of the ordinance provides that the bottom of the drain, at its junction with the pipe drain on Madison street, shall be laid eight and six-tenths feet above the village datum. There is nothing in the ordinance or the evidence to prove what point was intended by the words “village datum, ” and hence it is contended that the ordinance is defective, because there is no starting point for the sewer, and hence nothing to show how deep or shallow it shall be. There is much force in the position of counsel on this point. It is plain if the starting point of the drain is not given, its depth could not be determined, and no intelligent bid could be made for the work. But we are inclined to hold that another section of the ordinance fixes the starting point with reasonable certainty, and hence the difficulty is removed. Upon this point section 1 of the ordinance declares: “Said drain to be constructed from the man-hole now constructed on the line of the Madison street pipe drain, to the south line of Elm street, * * * and from the south line of Elm street-aforesaid, to a point fifty feet south of the south line of the right of way of the Chicago and Northwestern railway.” From this provision of the ordinance, as the Madison street pipe drain is a known point, the starting point seems to be made reasonably certain, and we are inclined to hold it is sufficient. The fact that the ordinance provides for man-holes does not, in our opinion, render the ordinance defective on the ground, as contended, that the object is a double one. The judgment will be affirmed. Judgment affirmed.